EXHIBIT 10.2
 
ROSENTHAL & ROSENTHAL, INC.
1370 BROADWAY
NEW YORK, NY 10018
 
December 18, 2012


Zoom Telephonics, Inc.
207 South Street, 5th Floor
Boston, MA 02111


Re:  Intellectual Property Security Agreement


We have entered into a Financing Agreement dated on or about the date hereof
(the Financing Agreement, as amended and supplemented, shall be referred to
hereinafter as the “Financing Agreement”) among Rosenthal & Rosenthal, Inc., as
Lender (hereinafter referred to as “us”, “we”, “our” and like terms), and Zoom
Telephonics, Inc., as Borrower (hereinafter referred to as “you”) pursuant to
which you have incurred Obligations (as defined in the Financing Agreement).


As part of the inducement for us to enter into the Financing Agreement and in
consideration of the loans we may make to you thereunder, you have agreed to
execute this Intellectual Property Security Agreement covering the Trademarks
and Domain Names listed on Schedule A, the Patents listed on Schedule B, the
Copyrights listed on Schedule C, the license agreements listed on Schedule D
(the “Licenses”) and any future intellectual property registrations,
applications, licenses you may enter into authorizing third parties to use your
intellectual property and all Proceeds (as hereinafter defined) of such Licenses
and any other intellectual property rights you now have or may obtain in the
future whether as licensor or licensee.


1.            DEFINED TERMS


As used in this Security Agreement, terms defined in the Financing Agreement and
not otherwise defined herein shall have their defined meanings and the following
terms shall have the following meanings, unless the context otherwise requires:


“Code” shall mean the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York.


“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Copyrights” shall mean all copyrights in published and unpublished works, now
or hereafter existing, all right, title and interest therein anywhere in the
world, and all applications, registrations and recordings relating thereto filed
in the United States Copyright Office or in any other government office or
agency anywhere in the world, all whether now owned or hereafter created or
acquired by you.  “Copyrights” as used herein includes, without limitation, the
right to print, reprint, publish, reproduce, sell, distribute, perform, display
and make derivative works based on works presently or hereafter owned by or
licensed to you, in whole or in part, and all other rights which you presently
have or hereafter acquire pursuant to any contract that enables you to conduct
its business anywhere in the world, including, without limitation, copyright
assignments, exclusive and non-exclusive licenses; publishing agreements;
printing agreements; distribution agreements; and agreements relating to
translation rights, first and second serial rights, book club, paperback and
secondary publishing rights, and stage, motion picture, television, home video,
phonograph record, merchandising and all other entertainment or
communication-related rights.  “Copyrights” as used herein also includes,
without limitation, all of your right, title and interest in all physical
materials embodying works with respect to which you own any Copyrights,
including, without limitation, plates, films, color separations, mechanical art,
and original art and manuscripts.


“Default” shall mean, for purposes of this Security Agreement, any Default as
defined in the Financing Agreement.


“General Intangibles” shall have the meaning assigned to it under Section 9-102
of the Code.


“Intellectual Property Security Agreement” shall mean this Security Agreement,
as the same may from time to time be amended or supplemented.


“Obligations” shall have the meaning assigned to that term in the Financing
Agreement.  The term “Obligations” shall also include any and all attorney’s
fees, costs and other expenses incurred by us or on our behalf in the collection
or enforcement of any of the Obligations and the perfection, presentation and
enforcement of our rights and remedies hereunder and our security interest in
the Collateral.


“Patents” shall mean any patents, including without limitation any registered
patents or patent applications listed on Schedule B annexed hereto, all other
Patents, Patent applications, foreign patents, foreign patent applications
(including utility models) and international (PCT) patent applications owned by
you, all parents, divisions, continuations, continuations-in-part, substitutions
and changes of applications of any of the foregoing U.S., foreign or
international patents or patent applications, whether related thereto directly
or through one or more intervening U.S., foreign or international applications,
all U.S. and foreign patents and patent applications (including utility models)
corresponding to or claiming priority from the aforesaid patents and patent
applications, including all patents of addition, issuing on or registered from
any of the foregoing applications, and all reissues, reexaminations, renewals
and extensions of any of the foregoing U.S. and foreign patents, all whether now
owned or hereafter acquired by you, including, but not limited to, those
described in Schedule B annexed hereto.


“Proceeds” shall include, but not be limited to, (i) any and all proceeds of any
insurance, indemnity, warranty or guarantee payable to you from time to time
with respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to you from time to time in connection with
any requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental body, authority, bureau or agency (or
any person acting under color of governmental authority), and (iii) any and all
other amounts from time to time paid or payable under or in connection with any
of the Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
“Trademarks” shall mean any trademarks, including without limitation, any
registered trademarks or trademark applications and associated good will or
domain names listed on Schedule A annexed hereto, all other trademarks, and any
foreign patents and patent applications, prints and labels on which said
trademarks have appeared or appear, and all designs and general intangibles of
like nature, now owned or hereafter adopted or acquired, all right title and
interest therein and thereto, and all registrations and recordings thereof,
including, without limitation, applications, registrations and recordings in the
United States Patent and Trademark Office or with any domain name registrar or
in any Patent and Trademark Office in any country or in the European Union or in
any similar office or agency of the United States or any other country, any
State thereof, or any political subdivision thereof, all whether now owned or
hereafter adopted or acquired by you, including, but not limited to, those
described in Schedule A annexed hereto.


2.            GRANT OF SECURITY INTEREST


As collateral security for your prompt and complete payment and performance of
all Obligations under the Financing Agreement, you hereby pledge and hypothecate
in favor of us, and grant to us a security interest in all of your right, title
and interest (a) in and to the Trademarks and the good will of the business
symbolized by the Trademarks, including, without limitation, all of your
licenses and customer lists and other business records and that of your
subsidiaries and affiliates relating to the Trademarks on Schedule A; your
domain names; the registrations described in Schedule A; and any and all
proceeds of the foregoing, including, without limitation, any claims by you
against third parties for infringement of the Trademarks; (b) in and to the
Patents and the good will of the business symbolized by the Patents, including,
without limitation, all of your licenses and other business records and that of
your subsidiaries and affiliates relating to the Patents; the patents and patent
applications listed in Schedule B and all other patents and patent applications
owned by you; and any and all proceeds of the foregoing, including, without
limitation, any claims by you against third parties for infringement of the
Patents; (c) in and to the Copyrights and the good will of the business
symbolized by the Copyrights including without limitation all of your licenses
and other business records and that of your subsidiaries and affiliates relating
to the Copyrights, the copyrights and copyright applications listed in Schedule
C and all other copyrights and copyright applications owned by you; and any and
all proceeds of the foregoing, including, without limitation, any claims by you
against third parties for infringement of the Copyrights and (d) all of your
right, title and interest in, to and under the following:


(i)            all Licenses which Borrower has rights, title and interest in;


(ii)           all Accounts, General Intangibles and contract rights arising
under or relating to each and every License (including, without limitation, (A)
all monies due and to become due under any License, (B) any damages arising out
of or for breach or default in respect of any such License, (C) all other
amounts from time to time paid or payable under or in connection with any such
License, and (D) your right to terminate any such License or to perform and to
exercise all remedies thereunder);


(iii)          to the extent not otherwise included, all Proceeds and products
of any or all of the foregoing.  All of the property referred to in this
paragraph 2 is hereinafter collectively called the “Collateral.”
 
 
3

--------------------------------------------------------------------------------

 
 
3.            OUR RIGHTS; LIMITATIONS ON OUR OBLIGATIONS


(a)           It is expressly agreed by you that, anything herein to the
contrary notwithstanding, you shall remain liable under each License to observe
and perform all the conditions and obligations to be observed and performed by
you thereunder, all in accordance with and pursuant to the terms and provisions
of each such License. We shall not have any obligation or liability under any
License by reason of or arising out of this Security Agreement or its assignment
to us or the receipt by us of any payment relating to any License, pursuant
thereto, nor shall we be required or obligated in any manner to perform or
fulfill any of your obligations under or pursuant to any License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by us or the sufficiency of any performance by any party under
any License, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to us or to which we may be entitled at any time or times.


(b)           We may in our own name or in the name of others communicate with
parties to the Licenses in order to verify with them to our satisfaction the
existence, amount and terms of any Licenses.


(c)           Upon Default, we may at any time notify parties to the Licenses
that we have a security interest in one or more of the Licenses and notify said
parties that payments shall be made directly to us thereafter.  Upon our request
at any time after a Default, you will so notify such parties to the Licenses.


4.           REPRESENTATIONS AND WARRANTIES


(a)           Schedule A to this Security Agreement contains a schedule of all
of your Trademarks.  To your knowledge, in the use of the Trademarks, domain
names or otherwise, you and your affiliates and subsidiaries have not infringed,
and are not now infringing on any trade name, trademark, service mark,
copyright, patent, right of privacy or publicity, and are not competing unfairly
with, or otherwise violating the rights of any other party.  Except as set forth
in Schedule D, you are not a party to any trademark license agreement or
arrangement, whether as licensor or licensee or otherwise, with respect to any
trademarks, service marks, trade names, or copyrights, trade secrets, know-how,
or confidential information which are used in connection with the goods and
services recited in the Trademarks.


(b)           Schedule B to this Security Agreement contains a schedule of all
of our Patents.  Other than as disclosed on Schedule 6.3 of the Financing
Agreement, to your knowledge, you and your affiliates and subsidiaries have not
infringed, and are not now infringing on any patent or otherwise violating the
patent rights of any other party, and have not misappropriated, and are not now
misappropriating on any trade secret or otherwise violating the trade secrets
rights of any other party.  Except as set forth in Schedule D, you are not a
party to any patent or trade secret license, agreement or arrangement, whether
as licensor or licensee or otherwise.


(c)           Schedule C to this Security Agreement contains a schedule of all
of our Copyrights.  To your knowledge, you and your affiliates and subsidiaries
have not infringed, and are not now infringing on any copyright or otherwise
violating the copyright rights of any other party.  Except as set forth in
Schedule D, you are not a party to any copyright license, agreement or
arrangement, whether as licensor, licensee or otherwise.


(d)           You own or have rights of use in all the Trademarks, Patents and
Copyrights listed on Schedules A, B and C for your business as now conducted by
you and to your knowledge such use does not and will not, conflict with,
infringe on, or otherwise violate any rights of others and the Trademarks,
Patents and Copyrights are valid and enforceable.
 
 
4

--------------------------------------------------------------------------------

 


(e)           You are the owner of or have rights of use in all the Trademarks,
Patents and Copyrights listed on Schedules A, B and C for the goods and
descriptions set forth on said Schedules throughout the United States, and no
persons, other than the licensees and licensors identified in Schedule D have
any rights in and to the Trademarks, Patents or Copyrights in the United States.


(f)           Other than as specifically noted on the Schedules, none of the
Trademarks, Patents or Copyrights listed on Schedules A, B and C have been
abandoned.


(g)          Each License referred to in Schedule D is a bona fide, valid and
legally enforceable obligation by you and the licensees or licensors thereto, as
applicable.  To the best of your knowledge, all consents, approvals or
authorizations required to be obtained, effected or given in connection with the
execution, delivery and performance of each License by each party thereto and
you have been duly obtained, effected or given, are in full force and effect and
do not subject the scope of such license to any adverse limitation, either
specific or general in nature.  The rights and obligations of you as licensor or
licensee, shall also be for the benefit of us, as a secured lender, to you and
to any subsequent purchaser of such Licenses from us.  No Licensee under any of
the licenses is a licensee in the ordinary course of business pursuant to
Article 9 of the Uniform Commercial Code.


(h)          With respect to each License referred to in Schedule D, neither you
nor any other party to such License is in default, nor, to your knowledge, is
likely to become in default in the performance or observance of any of the terms
thereof.  You have fully performed all of your obligations under each License
and your right, title and interest in any License is not subject to any defense,
offset, counterclaim or claim, nor have any of the foregoing been asserted or
alleged against you or your predecessor(s) as to any License.


(i)           The Collateral now owned by you is valid and subsisting and in
full force and effect and you have the sole, full and clear title thereto.  You
have the right and power to grant the security interest herein granted and the
Collateral is not subject to any liens, claims, mortgages, assignments, licenses
(other than licenses set forth on Schedule D hereto) or security interests,
other than the Permitted Encumbrances (as defined in the Financing Agreement).


(j)           No security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed by you in favor of us pursuant to this Security Agreement to the
Financing Agreement.


(k)           This Security Agreement constitutes a valid and continuing lien on
and security interest in the Collateral in our favor, prior to all other liens,
encumbrances, security interests and rights of others, other than the Permitted
Encumbrance, and is enforceable as such as against your creditors and customers,
subject to applicable bankruptcy and insolvency laws and general equitable
principles.


(l)           Your principal place of business and the place where your records
concerning the Collateral are kept is the address set forth above and you will
not change such principal place of business or remove such records without
thirty (30) days prior written notice to us.


(m)          The description of the Licenses set forth in Schedule D to this
Security Agreement is true and correct.  You will promptly notify us of all
license agreements covering the Trademarks, Patents and Copyrights executed
after the date of this Security Agreement.


(n)           Except as set forth in Schedule D, you are not a party to any
license, agreement or arrangement with respect to the Trademarks, Patents or
Copyrights.
 
 
5

--------------------------------------------------------------------------------

 


5.            COVENANTS


You covenant and agree with us that from and after the date of this Security
Agreement and until the Obligations are fully satisfied:


(a)           Further Documentation; Pledge of Instruments.  At any time and
from time to time, upon our written request, and at your sole expense, you will
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as we may deem desirable in obtaining the
full benefits of this Security Agreement and of the rights and powers herein
granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the liens and security interest granted
thereby.  You also hereby authorize us to file any such financing or
continuation statement pertaining to the Collateral without your signature to
the extent permitted by applicable law.  If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged to us hereunder, duly endorsed in a manner satisfactory to
us.


(b)           Maintenance of Records.  You will keep and maintain at your own
cost and expense satisfactory and complete records of the Collateral including,
without limitation, a record of all payments received and all credits granted
with respect to the Collateral and all other dealings with the Collateral.  You
will mark your books and records pertaining to the Collateral to evidence this
Security Agreement and the security interests granted hereby.  For our further
security, you agree that we shall have an interest in all of your books and
records pertaining to the Collateral and you shall deliver and turn over copies
of any such books and records to us or to our representatives at any time on our
demand, along with a certificate from a duly authorized officer that the copies
accurately reflect the originals.


(c)           Maintenance of Trademarks, Patents and Copyrights.  You will not
do any act, or omit to do any act, whereby the Trademarks, Patents or Copyrights
or the respective applications or registrations thereof may become abandoned,
invalidated, unenforceable, expired or will otherwise diminish the value of the
Trademarks, Patents or Copyrights and you shall notify us immediately if you
know of any reason or have reason to know of any ground under which this result
may occur.  For the sake of clarity you shall not fail to make any appropriate
filings with the United States Patent and Trademark Office to evidence the
correct ownership of the Collateral. Without in any way limiting the foregoing,
you shall take appropriate action, if any action is required, at your expense to
halt the infringement of the Trademarks, Patents and Copyrights and shall
properly exercise your duty to control the nature and quality of the goods
and/or services offered by Licensees in connection with the Trademarks, Patents
and Copyrights listed on Schedules A, B and C as required or needed for the
business.


(d)           Indemnification.


(A)          You assume all responsibility and liability arising from your use
of the Trademarks, Patents and Copyrights, and you hereby agree to indemnify and
hold us harmless from and against any claim, suit, loss, damage or expense
(including attorneys’ fees and expenses) arising therefrom.
 
 
6

--------------------------------------------------------------------------------

 


(B)           Upon Default, in any suit, proceedings or action brought by us
under any License for any sum owing thereunder, or to enforce any provisions of
such License you will indemnify and keep us harmless from and against all
expense, loss or damage suffered by reason of any defense, set off,
counterclaim, recoupment or reduction or liability whatsoever of the obligee
thereunder, arising out of a breach by you of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such obligee or its successors from you, and all of your such
obligations shall be and remain enforceable against and only against you and
shall not be enforceable against us.


(e)           Compliance with Laws, etc.  You will comply with all acts, rules,
regulations, orders, decrees, and directions of any governmental authority
applicable to the Collateral or any part thereof applicable to the operation of
your business.


(f)           Payment of Obligations.  You will pay when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies), except that no such charge
need be paid if (i) the validity thereof is being contested in good faith by
appropriate proceedings, (ii) such proceedings do not involve any danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against in accordance with generally
accepted accounting principles.


(g)           Compliance with Terms of Licenses, etc.  You will perform and
comply with all obligations under the Licenses and all other agreements to which
you are a party or by which you are bound relating to the Collateral.


(h)           Limitation on Further Uses of Trademarks, Patents and
Copyrights.  You will not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or lien upon, encumber, grant an
exclusive or non-exclusive license, or otherwise dispose of any of the
Collateral, without our prior written consent, and nothing in this Agreement
shall be deemed a consent by us to any such action.  You shall advise us in
writing if you enter into any license (whether as licensee or licensor) after
the date hereof for the use of any Trademark, Patent or Copyright, including,
without limitation, furnishing us with a copy of any such license.


(i)           Limitation of Liens on Collateral.  You will not create, permit or
suffer to exist, and will defend the Collateral against and take such other
action as is necessary to remove, any lien, security interest, encumbrance,
claim or right, in or to the Collateral, except for Permitted Encumbrances and
will defend our right, title and interest in and to any of your rights under the
Licenses and to the Proceeds thereof against the claims and demands of all
persons whomsoever; provided however, that you shall advise us promptly, in
writing and in detail satisfactory to us, (i) of any lien, or claim made or
asserted against any of the Collateral, (ii) of any change in the composition of
the Collateral, and (iii) of the occurrence of any other event which would have
an adverse effect on the aggregate value of the Collateral or on the security
interest created hereunder.


(j)           Limitations on Modifications of Licenses.  You will not (i) amend,
modify, terminate or waive any provision of any License in any manner which
could be expected to adversely affect the value of such License as Collateral
without our prior written consent, (ii) fail to exercise promptly and diligently
each and every right which you may have under each License (other than any right
of termination) or (iii) fail to deliver to us a copy of each demand, notice or
document sent or received by you relating in any way to any License.
 
 
7

--------------------------------------------------------------------------------

 


(k)           Further Identification of Collateral.  You will furnish to us such
reports in connection with the Collateral as we may request, all in detail
satisfactory to us.


(l)           Right of Inspection.  Subject to the limitations of Section 5 of
the Financing Agreement, we shall at all times have full and free access during
normal business hours to all of your books, correspondence and records, relating
to the Collateral.


(m)           Additional Trademarks, Patents and Copyrights and Future
Trademark, Patent and Copyright Applications.  If you file an application for
the registration of any Trademark, Patent or Copyrights or register or file an
application for the registration of any Trademark, Patent or Copyright with the
United States Patent and Trademark Office or Copyright Office or any other
country’s Patent, Trademark or Copyright Office or any similar office or agency,
you must promptly inform us in writing thereof, and, upon our request, you will
execute and deliver any and all agreements, instruments, documents and papers as
we may request to evidence our interest in your Trademarks, Patents and
Copyrights and the goodwill and general intangibles relating thereto or
represented thereby.  In any event, you shall update Schedules A, B, C and D
hereof on an annual basis within forty-five (45) days of January 1st of each
year.


6.            OUR APPOINTMENT AS ATTORNEY-IN-FACT


(a)           You hereby irrevocably constitute and appoint us and any of our
officers or agents, with full power of substitution, as your true and lawful
attorney-in-fact with full irrevocable power and authority in your place and
stead and in your name or in our own name, from time to time in our discretion,
for the sole purpose of carrying out the terms of this Security Agreement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Security Agreement and, without limiting the generality of the foregoing,
hereby give us the power and right, on your behalf, without notice to or assent
by you to do the following:


(i)            Upon a Default, to ask, demand, collect, receive and give
acquittance and receipts for any and all moneys due and to become due under any
Licenses and, in your name or our own name or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Licenses and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by us for the purpose of collecting any and all
such moneys due under any Licenses whenever payable;


(ii)           To pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral; and
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)          Upon the occurrence and during the continuance of a Default, (A)
to direct any party liable for any payment under any of the Licenses to make
payment of any and all moneys due and to become due thereunder directly to us or
as we shall direct; (B) to make payment and/or render performance on your
behalf, as licensee under any License; (C) to receive payment of and receipt for
any and all moneys, claims and other amounts due and to become due at any time
in respect of or arising out of any Collateral; (D) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against you with respect to any Collateral; (F) to settle,
compromise, or adjust any suit, action or proceeding described above and, in
connection therewith, to give such discharges or release as we may deem
appropriate; (G) to cause your corporate names and those of your affiliates and
subsidiaries to be changed to names that do not include the Trademarks or any
term similar thereto, and neither you nor any of your affiliates or subsidiaries
shall thereafter make use of any of the Trademarks or any mark similar thereto
for any purpose; and (H) generally to sell, transfer, pledge, make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though we were the absolute owner thereof for all purposes, and to
do, at our option and your expense, at any time, or from time to time, all acts
and things which we deem necessary to protect, preserve or realize upon the
Collateral and our security interest therein, in order to effect the intent of
this Security Agreement, all as fully and effectively as you might do.


You hereby ratify all that said attorneys shall lawfully do or cause to be done
by virtue hereof.  This power of attorney is a power coupled with an interest
and shall be irrevocable.  Notwithstanding the foregoing, you further agree to
execute any additional documents which we may require in order to confirm this
power of attorney, or which we may deem necessary to enforce any of our rights
contained in this Security Agreement.


(b)           The powers conferred on us hereunder are solely to protect our
interests in the Collateral and shall not impose any duty upon us to exercise
any such powers.  We shall be accountable only for amounts that we actually
receive as a result of the exercise of such powers and neither we nor any of our
officers, directors, employees or agents shall be responsible to you for any act
or failure to act.


(c)           You also authorize us, at any time and from time to time to
execute, in connection with any sale provided for in this Section 6 or in
Section 9, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.


7.            EXECUTION OF POWER OF ATTORNEY


Concurrently with the execution and delivery hereof, you are executing and
delivering to us, in the form of Schedule E hereto, five (5) originals of a
Power of Attorney for the implementation of the assignment, sale or other
disposal of the Trademarks, Patents and Copyrights pursuant to paragraph 6
hereof.


8.            PERFORMANCE BY US OF YOUR OBLIGATIONS


If you fail to perform or comply with any of your agreements contained herein
and we, as provided for by the terms of this Security Agreement, shall ourselves
perform or comply, or otherwise cause performance or compliance, with such
agreement, our expenses incurred in connection with such performance or
compliance shall be payable by you to us on demand and shall constitute
Obligations secured hereby.


9.            REMEDIES, RIGHTS UPON DEFAULT


(a)           If a Default shall occur and be continuing:


(i)            All payments received by you under or in connection with any of
the Collateral shall be held by you in trust for us, shall be segregated from
other funds of yours, and shall forthwith upon receipt by you, be turned over to
us, in the same form as received by you (duly indorsed by you to us, if
required); and
 
 
9

--------------------------------------------------------------------------------

 


(ii)           any and all such payments so received by us (whether from you or
otherwise) may, in our sole discretion, be held by us as collateral security
for, and/or then or at any time thereafter applied in whole or in part by us
against all or any part of the Obligations in such order as we shall elect.  Any
balance of such payments held by us and remaining after payment in full of all
the Obligations shall be paid over to you or to whomsoever may be lawfully
entitled to receive the same.


(b)           If any Default shall occur, you agree and consent that we may
succeed to the position of either Licensee or Licensor under the Licenses,
subject to the rights and interests of the holders of the Permitted Encumbrance,
and receive all rights and benefits of such party under the Licenses, including,
without limitation, the right to enforce the Licenses and the right to
sublicense the Trademarks, Patents and Copyrights.


(c)           Upon a Default, we may exercise in addition to all other rights
and remedies granted to us in this Security Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.  You
shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all amounts to which we
are entitled, and you will be liable for the fees and expenses of any attorneys
employed by us to collect such deficiency.


(d)           You also agree to pay all of our costs, including attorneys’ fees
and expenses, incurred with respect to the collection of any of the Obligations
and the enforcement of any of our rights hereunder.


(e)           You hereby waive presentment, demand, protest or any notice (to
the extent permitted by applicable law and except as set forth in the Loan
Agreement) of any kind in connection with this Security Agreement or any
Collateral.


10.           LIMITATION ON OUR DUTY IN RESPECT OF COLLATERAL


Beyond the safe custody thereof, we shall not have any duty as to any Collateral
in our possession or control or in the possession or control of any of our
agents or nominees or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.


11.           NOTICES


Any notice to either party hereunder shall be given in accordance with Section
10.1 of the Financing Agreement.


12.           SEVERABILITY


Any provision of this Security Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 


13.           NO WAIVER; CUMULATIVE REMEDIES


We shall not by any act, delay, omission or otherwise be deemed to have waived
any of our rights or remedies hereunder and no waiver shall be valid unless in
writing, signed by us, and then only to the extent therein set forth.  A waiver
by us of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which we would otherwise have had on
any future occasion.  No failure to exercise nor any delay in exercising on our
part, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by the party
against whom enforcement is sought.


14.           SUCCESSORS AND ASSIGNS; GOVERNING LAW


This Security Agreement and all of your obligations hereunder shall be binding
upon your successors and assigns, and shall, together with our rights and
remedies hereunder, inure to our benefit and our successors and
assigns.  However, none of your rights or obligations under this Security
Agreement may be assigned without our prior written permission.  This Security
Agreement shall be governed by, and be construed and interpreted in accordance
with the laws of the State of New York.


15.           WAIVER OF TRIAL BY JURY; EXCLUSIVE JURISDICTION; SUBMISSION TO
JURISDICTION; ANSWER TO SUMMONS


YOU HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN THE EVENT OF ANY LITIGATION
WITH RESPECT TO ANY MATTER CONNECTED WITH THIS AGREEMENT, THE OBLIGATIONS, THE
COLLATERAL, OR ANY OTHER TRANSACTION BETWEEN THE PARTIES AND YOU HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF ANY FEDERAL COURT LOCATED IN SUCH STATE IN CONNECTION WITH ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE OBLIGATIONS.  IN
ANY SUCH LITIGATION YOU WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS AND AGREE THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO YOU AT YOUR PLACE OF BUSINESS SET FORTH ABOVE.
WITHIN 30 DAYS AFTER SUCH MAILING, YOU SHALL APPEAR OR ANSWER TO SUCH SUMMONS,
COMPLAINT OR OTHER PROCESS, FAILING WHICH YOU SHALL BE DEEMED IN DEFAULT AND
JUDGMENT MAY BE ENTERED BY US AGAINST YOU FOR THE AMOUNT OF THE CLAIM AND OTHER
RELIEF REQUESTED THEREIN.


16.           FURTHER INDEMNIFICATION


You agree to pay, and to save us harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Security Agreement.
 
 
11

--------------------------------------------------------------------------------

 


17.           CONSTRUCTION WITH RESPECT TO MULTIPLE PARTIES


In construing this Agreement, references to “you” or “your” in this Agreement
shall mean each of you singly, both of you jointly and either of you in the
disjunctive, and shall be interpreted in each instance most favorably to us.


IN WITNESS WHEREOF, you have caused this Security Agreement to be executed by
one of your duly authorized officers on the date first set forth above.
 

  ROSENTHAL & ROSENTHAL, INC.          
 
By:
 /s/Robert Martucci        Robert Martucci, Senior Vice President  


The foregoing is acknowledged,
accepted and agreed to:
 

ZOOM TELEPHONICS, INC.        
By:
/s/Frank Manning       (Title)  

 
 
12

--------------------------------------------------------------------------------

 
 
 

State of Massachusetts )     ) ss.: County of Middlesex )  

 
On the 18th day of December, 2012 before me, the undersigned, personally came
sworn, did depose and say that he resides at __________________________________,
that he is the President of ZOOM TELEPHONICS, INC., which executed the foregoing
instrument; that he executed the same in such capacity and that he had authority
to execute such instrument and that by his signature on the instrument, the
corporation duly executed the instrument.


 
By:
/s/Sheila Morabito        Notary Public  

                                                     
 
13

--------------------------------------------------------------------------------

 


SCHEDULE A
 
TRADEMARKS
 
US Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number/Date
Zoom
 
1,892,967
 
May 9, 1995
 
74/399,844
Model American
 
N/A
 
N/A
 
74/594,005/ November 2, 1994
Demon Dialer
 
1,187,443
 
January 26, 1982
 
73/239,507
Zoom
 
2,159,438
 
May 19, 1998
 
75/099,664
Zoom
 
2,675,838
 
January 21, 2003
 
75/684,799
Zoom
 
2,784,568
 
November 18, 2003
 
75/982,358
Zoom
 
2,891,467
 
October 5, 2004
 
75/687,137
Hayes
 
1,300,248
 
October 16, 1984
 
73/409,401
Accura
 
1,778,792
 
June 29, 1993
 
74/326,462
Hayes & H Logo
 
1,197,778
 
June 15, 1982
 
73/319,703
Optima
 
2,047,187
 
March 25, 1997
 
74/723,921
Smartcom
 
1,972,187
 
May 7, 1996
 
74/506,005
Global Village
 
1,954,505
 
February 6, 1996
 
74/586,183
Zoomit
 
2,950,221
 
May 10, 2005
 
78/296,182
Global Village
 
2,985,990
 
August 16, 2005
 
76/585,753
Zoom (Expanded)
 
3,373,929
 
January 22, 2008
 
78/678,525
iHiFi
 
3,357,733
 
December 18, 2007
 
78/859,042
Zoom (Internet Services)
 
3,931,890
 
March 15, 2011
 
77/800,462
ZDTV (keyboards)
 
3,910,672
 
January 25, 2011
 
85/047,894
We3G
 
N/A
 
N/A
 
85/137,719/September 24, 2010
Zoom (Stylized)
 
N/A
 
N/A
 
85/432,158/September 26, 2011
Zoomguard
 
N/A
 
N/A
 
85/518,145/January 17, 2012



Australia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
  663921  
June 14, 2005
  663921
Global Village
  847607  
February 27, 2006
  1055723



Benelux Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  544969  
December 8, 1993
  807660

 
 
14

--------------------------------------------------------------------------------

 
 
Canada Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
  309,698  
December 27, 1985
  503,195
H Logo
  289,338  
March 30, 1984
  503,194
Faxworks
  508007  
February 12, 1999
 
(None listed)
Boca Research
  1,038,788  
December 7, 1999
 
(None listed)
Global Village
 
TMA664,024
 
May 11, 2006
  1233032



China (People’s Republic) Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
  264789  
October 10, 1996
 
(None listed)
Zoom (Chinese Characters)
  1,777,799  
May 27, 2002
  2000098504
Zoom (Chinese Characters)
  1749269  
April 14, 2002
  2000098505
Global Village
  847607  
October 7, 2004
  847607



Columbia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
  126800  
December 14, 1989
  92239312



European Community Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  001174929  
June 26, 2001
  001174929
H Logo & Hayes
  1213859  
June 14, 1999
  1213859
Global Village
  004057361  
October 7, 2004
  004057361
Zoom (Expanded)
  006694129  
January 23, 2006
  006694129



Finland Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Smartcom
  96034  
September 5, 1986
  2609/84

 
 
15

--------------------------------------------------------------------------------

 
 
Germany Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  2,911,941  
December 31, 1993
 
Z116209WZ

 
Hong Kong Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  2007B00096  
July 25, 2007
  199908332
Zoom
  2000B13533  
October 11, 2000
  8334/1999
H Logo & Hayes
  2160B1988  
June 13, 1986
  21231986



Israel Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  183180  
August 24, 2005
  183180
Global Village
  186564  
November 11, 2007
  186564



Japan Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
  1949940  
April 30, 1987
  S59-065964
Global Village
  847607  
October 7, 2004
  847607



Mexico Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
  944122  
October 8, 2004
  681321



Norway Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
  847607  
October 7, 2004
  847607



Russian Federation Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
  847607  
October 7, 2004
  847607

 
 
16

--------------------------------------------------------------------------------

 
 
Saudi Arabia Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
  135/40  
February 19, 2005
  00



Singapore Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
  T93/07421G  
September 22, 1993
  T93/07421G

 
South Africa Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
H Logo & Hayes
  B84/3597  
April 18, 1984
  B84-3597



Taiwan Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Hayes
  732277  
June 30, 1993
 
(None Listed)
Global Village
  01167628  
August 1, 2005
  93046167



Turkey Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Global Village
  847607  
October 7, 2004
  847607
Zoom (Expanded)
  200602257  
January 26, 2006
  2006/02257
Zoom
  200961933  
November 19, 2009
  200961933



United Kingdom Trademark Registration
             
Trademark
 
Registration Number
 
Issued
 
Application Number
Zoom
  1540732  
June 8, 1993
  1540732
U.K. Design 2,062,047
  2,062,047  
July 1, 1994
  00
U.K. Design
  2,065,846  
November 18, 1991
  00

 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE B


PATENTS
 
Description/Title
 
Patent Number
 
Issue Date
 
Application Number
 
Filing Date
U.S. Patents
               
Parallel-Connected Dialing Signal Transmission - Inhibiting Device for Data
Transfer Over a Telephone Link
    5,898,756  
4/27/1999
    08/542,661  
10/13/1995
Parallel-Connected Dialing Signal Transmission - Inhibiting Device for Data
Transfer Over a Telephone Link
    6,711,238  
3/23/2004
    09/235,529  
1/22/1999
Memory Architecture for Telephone Dialer
    6,963,640  
11/8/2005
    09/557,570  
4/25/2000
Data Flow Control Unit
    6,944,774  
9/13/2005
    09/753,071  
1/2/2001
Distinctive Dial Tone for a VOIP Call
    7,593,389  
9/22/2009
    10/934,787  
9/3/2004
Method and Apparatus for User Authentification
    8,194,651  
6/5/2012
    10/934,350  
9/3/2004
                     
U.S. Patent Applications
                   
Method and Apparatus for Ensuring Accessibility to Emergency Service Via VOIP or
VIA PSTN
    N/A  
N/A
    11/582,870  
10/18/2006

 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
(Copyrights)


NONE
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 


SCHEDULE D
 
License Agreement Dated:  October 18, 2010 BY AND BETWEEN  ZOOM TELEPHONICS,
INC. AND JIANGSU LEIMONE ELECTRONICS CO., LTD.
 
License Back Agreement in the People’s Republic of China Dated:  October 18,
2010 BY AND BETWEEN JIANGSU LEIMONE ELECTRONICS CO., LTD. AND ZOOM TELEPHONICS,
INC.
 
 
 
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
SPECIAL POWER OF ATTORNEY
 
 

STATE OF _________  )     ) ss.: COUNTY OF _________  )  

 
KNOW ALL MEN BY THESE PRESENTS, that ZOOM TELEPHONICS, INC. (“Borrower”), having
an address at 207 South Street, 5th Floor, Boston, MA 02111, hereby appoints and
constitutes, severally, Rosenthal & Rosenthal, Inc. (“Lender”), its true and
lawful attorney, with full power of substitution and with full power and
authority to perform the following acts on behalf of Borrower:


1.           Execution and delivery of any and all agreements, documents,
instrument of assignment, or other papers which Lender, in its discretion, deems
necessary or advisable for the purpose of assigning, selling, or otherwise
disposing of all right, title, and interest of Borrower in and to any
trademarks, patents and copyrights, and all registrations, recordings, reissues,
extensions, and renewals thereof, or for the purpose of recording, registering
and filing of, or accomplishing any other formality with respect to the
foregoing.


2.           Execution and delivery of any and all documents, statements,
certificates or other papers which Lender, in its discretion, deems necessary or
advisable to further the purposes described in the Agreement, including, without
limitation, making any filings with the Untied States Patent and Trademark
office for the purpose of maintenance, renewal, correction of ownership or title
or any other matter deemed necessary by Lender to protect and preserve the
Collateral (as defined in the Security Agreement).



 
[SIGNATURES CONTINUED ON THE NEXT PAGE]


 
21

--------------------------------------------------------------------------------

 
 
This Power of Attorney, being a power coupled with an interest, is made pursuant
to an Intellectual Property Security Agreement between Borrower and Lender, of
even date herewith (the “Security Agreement”) and may not be revoked until
indefeasible payment in full of all Obligations (as defined in the Security
Agreement), and is subject to the terms and provisions thereof.



  ZOOM TELEPHONICS, INC.          
December ___, 2012
By:
/s/        (Title)  


 
 
 
22

--------------------------------------------------------------------------------

 
 

STATE OF _________  )     ) ss.: COUNTY OF _________  )  

 
 
On the ____ day of December, 2012  before me, the undersigned, personally
appeared ______________________________, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.
 
 
 
     
Notary Public
 


 

23

--------------------------------------------------------------------------------

 